Citation Nr: 1529605	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  13-29 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, to include as secondary to lumbar spine degenerative disc disease.

2.  Entitlement to service connection for a left hip disorder, to include as secondary to lumbar spine degenerative disc disease.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to lumbar spine degenerative disc disease.

4.  Entitlement to service connection for a left knee disorder, to include as secondary to lumbar spine degenerative disc disease.

5.  Entitlement to service connection for residuals of a right ear infection/surgery.

6.  Entitlement to a rating higher than 20 percent for degenerative disc disease of the lumbar spine.


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The Veteran served on active duty from January 1966 to January 1970 and from January 1986 to October 2001.  

This appeal to the Board of Veterans' Appeals (Board) is from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was represented by a private attorney, but he revoked the attorney's power of attorney in March 2015.  The Veteran has not elected to appoint other representation, so it appears he is proceeding as a pro se claimant.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he had right ear surgery during his first period of service in 1966 and that he currently has residuals of the surgery.  Aside from the entrance examination, the RO was unable to obtain any other records from the National Personnel Records Center (NPRC) and the Veteran does not have copies of these records to submit.

In a case such as this, where a claimant's service treatment records are unavailable through no fault of his own, there is a heightened duty to assist him in developing his claim, to provide reasons or bases for any adverse decision rendered without the benefit of these records, and to consider the benefit-of-the-doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes searching for alternative medical records using National Archives (NA) Form 13055.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  Since the record shows no steps were taken to obtain records from alternate sources, additional development is required.  The Veteran should also be scheduled for an appropriate VA examination of his right ear, as set forth below.

At present, the Veteran's VA treatment records dated from December 2004 to June 2013 are associated with the file.  However, statements from his previous representative indicate that he had treatment subsequent to June 2013, to include magnetic resonance imaging (MRIs) of his back and hips in October 2013 and/or March 2014.  Review of the claims folder also suggests the possibility that the Veteran received VA treatment between January 1970 and January 1986 and between October 2001 and December 2004.  Therefore, his complete VA treatment records must be obtained.  As additional records are being obtained, and as the Veteran's last VA examination of his lumbar spine was conducted in October 2011, he should also be afforded an additional VA examination to assess the current severity of his degenerative disc disease.

The Veteran is seeking service connection for bilateral knee and hip disorders, as secondary to his low back disability.  Opinions were obtained, but they did not specifically address aggravation and the examiner did not provide sufficient explanation of the rationale for the opinion that was expressed for the knees.  Furthermore, an August 1983 service treatment record notes complaints of knee pain, which does not appear to have been considered when the opinion offered.  Therefore, supplemental opinions are needed.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from January 1970 to January 1986; from October 2001 to December 2004; and from June 2013 forward.  

2.  Using NA Form 13055 and any other available resources, request copies of the Veteran's complete service treatment records from his first period of service from January 1966 to January 1970.  Of particular interest are records associated with ear infections and right ear surgery in Germany in 1966.

3.  After the above records have been obtained, schedule the Veteran for an appropriate VA examination to determine the severity of his degenerative disc disease of the lumbar spine.  All orthopedic and neurological manifestations of the service-connected lumbar spine disability should be identified and assessed.  Appropriate DBQs should be filled out for this purpose, if possible.

4.  Schedule the Veteran for an appropriate VA examination of his hips and knees.  The claims file must be made available to and reviewed by the examiner.  All indicated tests and studies should be performed.

The examiner should identify all current knee and hip disorders found to be present.

The examiner should provide opinions on the following:  

(a)  It is at least as likely as not (50 percent or greater probability) that any current knee disorder had its clinical onset during service or is related to any in-service disease, event, or injury?  In providing this opinion, the examiner should acknowledge the Veteran's complaints of knee pain during service in August 1983.

(b)  It is at least as likely as not (50 percent or greater probability) that any current knee disorder was caused by the Veteran's degenerative disc disease of the lumbar spine?

(c)  It is at least as likely as not (50 percent or greater probability) that any current knee disorder was aggravated (i.e., permanently worsened) by the Veteran's degenerative disc disease of the lumbar spine?

(d)  It is at least as likely as not (50 percent or greater probability) that any current hip disorder was caused by the Veteran's degenerative disc disease of the lumbar spine?

(e)  It is at least as likely as not (50 percent or greater probability) that any current hip disorder was aggravated (i.e., permanently worsened) by the Veteran's degenerative disc disease of the lumbar spine?

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  Schedule the Veteran for a VA otolaryngology examination of his right ear.  The claims file must be made available to and reviewed by the examiner.  All indicated tests and studies should be performed.

The examiner should identify all current right ear disorders found to be present.

The examiner should elicit a history from the Veteran concerning his right ear problems, to include a description of his surgery during service in 1966.

The examiner should provide an opinion as to whether it  is at least as likely as not (50 percent or greater probability) that any current right ear disorder had its clinical onset during service or is related to any in-service disease, event, or injury?  For the purpose of providing the opinion, the examiner should accept as true that the Veteran had surgery on his right ear during service in 1966.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

6.  Next, review the claims file to ensure compliance with this remand.  If the examination reports do not include adequate responses to the specific opinions requested, they must be returned to the examiners for corrective action.
 
7.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If any benefits on appeal remains denied, furnish the Veteran with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.  §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



